Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry W. Martin, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Martin v. Byars, No. 6:12-01089-CMC, 2013 WL 3553072 (D.S.C. July 11, 2013). We dispense with oral argument because the facts and legal *239contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.